Citation Nr: 0722119	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  02-00 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased monthly apportionment of the 
veteran's disability compensation benefits awarded in favor 
of his minor child, A.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION


The veteran served on active duty for training from August 
1981 to December 1981 and from November 1984 to November 
1988.  

The appellant is the mother and apparent custodian of the 
minor child, A., on whose behalf the claim has been filed.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2000 decision in which the RO granted the 
appellant's claim for an apportionment of the veteran's 
compensation, on behalf of his minor child, A., in the amount 
of $36.00 per month.  In November 2000, the appellant filed a 
notice of disagreement (NOD) with the amount awarded.  In 
January 2001, the appellant testified during a hearing before 
a Decision Review Officer at the RO; a transcript of the 
hearing is of record.  In January 2002, the Decision Review 
Officer issued a decision increasing the apportionment of the 
veteran's compensation benefits to $196 monthly.  A statement 
of the case (SOC) was issued in January 2002.  The veteran 
filed a substantive appeal in January 2002.

In May 2005, the Board remanded this matter to the RO (via 
the Appeals Management Center (AMC), in Washington, DC) for 
further action, to include affording both the appellant and 
the veteran an opportunity to provide additional evidence.  
After accomplishing the requested action, the RO/AMC 
continued the denial of the claim on appeal (as reflected in 
a March 2007 supplemental SOC (SSOC)) and returned this 
matter to the Board for further appellate consideration.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran receives compensation for service-connected 
disability evaluated 60 percent disabling; $196.00 of the 
veteran's disability compensation is apportioned to the 
appellant on behalf of A.

3.  As of January 2001, the appellant reported that her 
monthly expenses exceeded her income by $486.

4.  Apportionment of the veteran's benefits in the amount of 
$196 a month in support of his dependent child is reasonable; 
an increase in the current amount of the apportionment would 
create undue hardship to the veteran.


CONCLUSION OF LAW

The appellant's entitlement, on behalf of the minor child A., 
to apportionment of the veteran's VA compensation benefits in 
an amount greater than $196.00 per month has not been 
established.  38 U.S.C.A. §§ ; 5103, 5103A, 5107, 5307 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.450, 3.451, 3.352 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that a claim for an 
apportionment is a "contested claim" and is subject to 
special procedural regulations.  See 38 C.F.R. §§ 19.100, 
19.101, and 19.102 (2006).  The appellant has not asserted, 
and the record does not reflect, that contested claims 
procedures have not been followed in this case.  In 
particular, as discussed below, each party has been provided 
notices and determinations related to the contested claim, 
and both parties have been advised of the applicable laws and 
regulations.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant appellant of any evidence that is necessary 
to substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

At the time of her claim for an apportionment in March 2000, 
the appellant submitted income and expense information along 
with evidence regarding the paternity of the child in 
question.  She subsequently submitted additional income and 
expense information and other evidence in support of her 
claim.  In April 2000, the RO issued a pre-rating letter to 
the veteran in which it notified him of the need for evidence 
documenting his sources of income and evidence to explain 
what hardship would occur if an apportionment of compensation 
benefits was granted.  The letter explained what income 
information was required.  In a January 2001 letter, the RO 
again notified the veteran of what evidence regarding income 
and expenses should be submitted and he was further advised 
of his right to a personal hearing.  After the letters, the 
veteran was afforded the opportunity to respond.  In January 
2006, the RO sent both the appellant and the veteran letters 
requesting income and expense information and advising them 
that they should submit evidence pertinent to the issue of 
whether the child in question is the child of the veteran.  
Neither the veteran nor the appellant responded to those 
letters.  Hence, the Board finds that the veteran and the 
appellant have received sufficient notice of the information 
and evidence needed to support the claim, and they have been 
afforded ample opportunity to submit such information and 
evidence.

While the veteran and the appellant were not explicitly been 
advised to as to what evidence the VA and what evidence the 
appellant and/or the veteran would obtain, given the nature 
of the matter on appeal, the ultimate responsibility to 
submit evidence rests with each party, and the claims file 
reflects both parties have submitted evidence in support of 
the claim.  In this appeal, the pertinent evidence relates to 
income and expenses of the parties and evidence regarding 
whether the veteran is the parent of the child in question.  
Both parties have been advised to provide such evidence and, 
in fact, the RO obtained and associated with the claims file 
a certified copy of a court document initially provided by 
appellant.  Given these facts, as well as the RO's 
instructions to both the appellant and the veteran, the Board 
finds that the veteran and the appellant have, effectively, 
been provided sufficient on notice regarding what evidence is 
needed to support each position, and the responsibility to 
submit evidence in support.  Accordingly, on these facts, any 
deficiency in the notice to the appellant or the veteran is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent evidence 
associated with the claims file consists of the income and 
expense information provided by the appellant and the 
veteran, and documentation related to the paternity of the 
child in question.  As noted above, the RO has obtained and 
associated with the record a certified copy of a state court 
document which was submitted by the appellant in support of 
her claim.  The record also includes various statements by 
the appellant and the veteran.

Neither the veteran nor the appellant have identified any 
existing additional evidence pertinent to the claim for an 
increased apportionment, and the record presents no basis for 
any further development to create additional evidence to be 
considered in connection with the claim.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notices of the RO, the 
appellant and the veteran have been notified and made aware 
of the evidence needed to substantiate each position, the 
avenues through which they might obtain such evidence, and 
the allocation of responsibilities between themselves and VA 
in obtaining such evidence.  There is no additional notice 
that should be provided, nor is there any indication that 
there is additional existing evidence to obtain or 
development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the appellant or the veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matter on appeal, at this juncture.  See Mayfield, 20 Vet. 
App. at 543.  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II.  Analysis

All or any part of a veteran's compensation may be 
apportioned if the veteran's spouse or children are not 
residing with him and the veteran is not reasonably 
discharging his responsibility for the spouse's or the 
children's support.  38 U.S.C.A. § 5307; 38 C.F.R. §§ 3.450, 
3.452.  It is not necessary for an apportionment claimant to 
establish the existence of hardship in order to obtain an 
apportionment under this provision.  See Hall v. Brown, 5 
Vet. App. 294 (1993).  

Without regard to any other provision regarding 
apportionment, where hardship is shown to exist, a veteran's 
compensation may be specially apportioned between the veteran 
and his dependents as long as such apportionment would not 
cause undue hardship to other persons in interest, including 
the veteran.  38 C.F.R. §§ 3.451, 3.453.  Furthermore, in 
determining the rate of apportionment, consideration will be 
given to such factors as the amount of VA benefits payable, 
other resources and income of the veteran and the dependents 
on whose behalf apportionment is claimed; and special needs 
of the veteran, his dependents, and the apportionment 
claimants.  Ordinarily, apportionment of more than 50 percent 
of the veteran's benefits would constitute undue hardship on 
him or her, while apportionment of less than 20 percent of 
the veteran's benefits would not provide a reasonable amount 
for any apportionee.  38 C.F.R. § 3.451.

Considering the evidence of record  in light of the above-
noted criteria, the Board finds that the appellant's 
entitlement, on behalf of the minor child A., to monthly 
apportionment of the veteran's VA benefits in an amount in 
excess of $196.00 has not been established.

Effective  May 1, 1999, the veteran has been in receipt of 
disability compensation at the 60 percent rate, with 
additional compensation paid for dependants.  A September 
2000 Special Apportionment Decision rendered in connection 
with the current claim awarded an apportionment in the amount 
of $36.00, for his child A., the schedular rate for one 
child.  In January 2002, the RO granted an increase in the 
apportionment for A. to $196 per month.  Since that time, 
with the exception of the period from April 1, 2004 to June 
21, 2004 when the apportionment was terminated due to the 
veteran's receipt of drill pay, the monthly apportionment on 
behalf of A. has been, and continues to be, $196 per month.  
During the pendency of the appeal, the amount of the 
veteran's monthly compensation payment has been between $863 
and $1045 monthly, with additional compensation for his 
dependants.  

In March 2000, the appellant sought an apportionment of the 
veteran's compensation benefits on behalf of the minor child 
A., as the daughter of the veteran.  She submitted a copy of 
a birth certificate that had a name other than the veteran 
listed as the father.  The appellant explained that the 
veteran was the biological father of the child and the birth 
certificate listed her current married name.  She also 
submitted a copy of an Acknowledgement of Paternity, Waiver 
of Trial, filed in a proceeding in the state Court of Common 
Pleas, showing that in December 1992, the veteran 
acknowledged that his is the father of A.  

In August 2000, the appellant submitted additional evidence 
showing that the veteran is the father of A.  She submitted a 
copy of a birth certificate listing the veteran as the father 
of the child.  She also submitted a copy of an Affidavit, 
signed by the veteran in July 1996, related to a court 
proceeding involving the appellant and a hospital.  In that 
affidavit, the veteran stated that he was the father of A.  

In response to the RO's September 2002 request, a certified 
copy of the Acknowledgement of Paternity signed by the 
veteran was received directly from the state Court of Common 
Pleas and associated with the record.  

The veteran has contended that A. is not his child and he 
should not be required to pay the special apportionment on 
her behalf.  Having reviewed the entire record, including the 
contentions of both the appellant and the veteran, the Board 
finds that the preponderance of the evidence shows that the 
veteran is the father of A. and, as such, an apportionment of 
disability benefits on her behalf is warranted.  While the 
appellant submitted a birth certificated that did not list 
the veteran as the father, additional documentation including 
a corrected birth certificate and a statement and affidavit 
signed by the veteran, indicate that he has acknowledged that 
he is the father of the child.  The veteran acknowledged 
paternity in both a domestic relations proceeding involving 
himself and the appellant, as well as by his affidavit that 
was submitted in a civil suit in which he was not a party.  
The certified copy of the Acknowledgement of Paternity was 
issued by the state court and there is no indication that his 
signature is not authentic.  There is no other evidence to 
support his contention that his signature on these documents 
are not authentic or that he is not the father of the child.  
Having determined that the veteran is the father of the A., 
the Board will not focus on the question of whether an 
increased apportionment is warranted.

There is no evidence that, other than the apportionment of 
his VA compensation, the veteran has paid or currently pays 
child support for A.  The veteran has been compensated 
throughout the time at issue in the amount prescribed by law 
for a veteran with a 60 percent disability rating and 
dependent children, of which A. is one.  In October 2000, the 
appellant's claim for an apportionment was granted in the 
amount of $36.00, the amount for one dependant.  This amount 
was and is in accordance with the governing regulation.  38 
C.F.R. § 3.450 (2006).  In a January 2002 decision, the RO 
granted a special apportionment to the appellant on behalf of 
A. in the amount of $196.00 effective from January 2002.  It 
was indicated that the appellant had established hardship and 
that a 20 percent apportionment was warranted.

In May 2000, the appellant submitted a financial status 
report indicating that she had total monthly expenses for 
herself and the child of $955.  In January 2001, the 
appellant submitted a financial status report indicating that 
she had total monthly expenses for herself and three 
dependent children of $1,456.  She reported income for Social 
Security Disability of $970.  

The only financial information submitted by the veteran was 
in a June 2000 statement in which he indicated that he was 
paying $300 a month for child support for another of his 
children and $300 for a car payment.  He indicated that left 
him only $100 to live off of because he had lost his job.  In 
his January 2002 substantive appeal, the veteran indicated 
that the increased apportionment would be a hardship for 
himself, his wife and his three other children.  He did not, 
however, provide any financial data.  

The Board is not unsympathetic to the appellant's financial 
problems.  However, based on the current record, the Board is 
unable to find that, with the veteran's own limited income 
and the current apportioned amount-which exceeds the 
additional amount he receives for one dependent-the veteran 
is not reasonably discharging his responsibility to his minor 
child A.  The Board has also considered the fact that the 
veteran has other children that he has responsibility to 
provide for.  Even though he has failed to provide up to date 
financial information, the appellant has also failed to 
provide up-to-date financial information; so, there is no 
current evidence to show any change in her financial 
situation.  While the financial information previously 
provided did indicate that her expenses exceeded her income 
by $486, the current special apportionment represents a 
significant increase in her monthly income which could be put 
toward the expenses of the child.  Further, given the 
financial information provided by the veteran, it appears 
that an increased apportionment in the apportioned amount 
would cause him undue financial hardship.  

For all the foregoing reasons, the appellant's claim, on 
behalf of the minor child A., for increased apportionment 
must be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
pertinent evidence simply does not support the request for 
increase, that doctrine is not for application in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An increased apportionment of the veteran's VA disability 
compensation benefits awarded in favor of his minor child, 
A., is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


